Citation Nr: 1108225	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-17 229	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 2005 for a grant of increased apportionment benefits to the Veteran's wife and child.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to December 1993, when he retired on account of disability.  Although a portion of his service time was initially characterized as under other than honorable conditions, his character of discharge was subsequently upgraded to "honorable."  The appellant is the Veteran's wife.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO special apportionment decision, which granted an increase in the portion of the Veteran's compensation payments which is allocated jointly to her and their son.  The appellant perfected a timely appeal as to the effective date.  The Veteran was provided with notice of the September 2006 decision, and of the appellant's challenge to the effective date, but he has not responded in any way.  In a written statement of January 2011, his accredited representative declined to present argument with respect to the appeal.


FINDINGS OF FACT

1.  The appellant filed a claim for an increase in the apportionment of the Veteran's disability compensation benefits in August 2002 and again in January 2003.  This claim was denied in a March 2003 decision.  The appellant was informed of the decision and of her appeal rights, but did not appeal and that decision became final.

2.  The appellant filed a new claim for an apportionment of the Veteran's disability compensation benefits in August 2005.  An increase in her apportionment was subsequently granted, effective in August 2005.

3.  There was no informal or formal claim, or written intent to file a claim for an apportionment of the Veteran's benefits dated after the March 2003 denial and prior to the August 2005 claim.


CONCLUSION OF LAW

The requirements for an earlier effective date for the award of an apportionment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400, 19.101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests an earlier effective date for the award of increased apportionment which was implemented in the September 2006 decision, effective as of August 2005.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These duties are applicable to claims for benefits under 38 U.S.C. Chapter 51.

This case, however, does not involve a claim for benefits under 38 U.S.C.A., Chapter 51.  Rather, since the appellant is seeking an earlier effective date for an apportionment of the Veteran's VA compensation benefits under 38 U.S.C.A. Chapter 53, she is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435,438-439 (2004) (VCAA notice and assistance provisions do not apply to Chapter 53 proceedings involving special provisions relating to benefits).  Thus, the VCAA provisions are not applicable to this appeal.

Nevertheless, a claim involving a special apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500-20.504.  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Review of the file reveals that the applicable contested claims procedures were not fully followed in this case, although as noted above, the Veteran was provided with notice of the September 2006 decision, and of the appellant's challenge to the effective date.  Because the Board is denying the appellant's claim, however, the Board concludes that the failure to follow the contested claims procedures to the letter in this case was not prejudicial to the Veteran, and that proceeding to a decision on the claim at this time is not prejudicial to the Veteran.  Rather, remand for such specific notice in this case would constitute a misuse of judicial and administrative resources.  

Standard of review

The "benefit-of-the-doubt" rule embodied in 38 U.S.C.A. § 5107is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Analysis

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400.

With respect to awards of an apportionment of benefits, the effective date of an original claim will be set in accordance with the facts found.  38 C.F.R. § 3.400(e).  On other than original claims, the date will be set on the first date of the month following the month the claim for an apportionment of a veteran's award is received.  38 C.F.R. § 3.400(e)(1).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

If VA receives an incomplete application for benefits, it will notify the claimant of the information necessary to complete the application and will defer assistance until the claimant submits this information.  38 C.F.R. § 3.159(b)(2).

Historically, the appellant, the Veteran's wife, filed for and received an apportionment of his VA compensation benefits in 1998 on her own behalf and on behalf of their son.  She requested an increase in the amount of the apportionment in August 2002 and again in January 2003, but because she failed to respond to the VA's request for information supporting her financial need, the claim was denied in a March 2003 decision.  

In August 2005, the appellant requested another increase in the amount of her apportionment, citing an inability to work due to medical issues.  This time she provided the VA with the financial information to support her claim for a larger share of the Veteran's compensation benefits, and her claim was granted in the September 2006 decision.  The increased apportionment was implemented effective in August 2005, reflecting the receipt of her claim in August 2005.  The first increased payment was made as of September 2005, however.  Governing regulation provides that payment of monetary benefits will not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

In this case, because she did not appeal the March 2003 apportionment denial, the decision became final sixty days after the appellant was provided with notice of it.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.101.  Careful review of the file shows that she did not correspond with the VA following the March 2003 denial until she filed the August 2005 request for an increase in the apportionment.

Applying the law and regulations governing effective dates thus yields the conclusion that August 2005 is the earliest possible effective date which could be assigned as this represents the date the appellant's claim was received.  The law provides that the effective date must be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400.  In this case, the later of the two dates is the date the claim was received.

As the appellant did not contact the VA in any way between the final denial in March 2003 and the August 2005 claim, there is nothing which could be construed as an informal claim to support an earlier effective date for the payment of increased apportionment. 

In her October 2006 notice of disagreement, in which she raised the question of the proper effective date, the appellant indicated that she believed that her apportionment should have been increased when her husband's benefits "were increased back to 100 percent."  This statement appears to be a reference to a proposal the RO had made in May 2006, in which the RO informed the Veteran that if he failed to complete and submit the required form showing that he remained unemployed, his unemployability benefits would be terminated.  Under this scenario, the Veteran would have continued to receive compensation benefits at a lower rate, but the portion of his compensation which is predicated upon unemployability would have been terminated.  Review of the file shows that the termination was not implemented, and the Veteran continued to receive a total disability rating based upon his unemployability status.  However, the appellant is informed that her apportionment is based upon her demonstration of financial need for herself and for their son, and is not directly dependent upon the amount of the Veteran's total compensation payments, as long as the proportion of her payment does not violate the guidelines for such matters set out in 38 C.F.R. § 3.451.  

The appellant also asserted in her June 2007 substantive appeal, that she "never received the Notice of Disagreement or the Appeal letter."  The basis for this assertion is entirely unclear, as she, herself, was responsible for submitting the Notice of Disagreement and the Appeal.  And she did so, submitting both documents in a timely fashion.  To the extent that the Veteran was notified of the VA's decision to increase the apportionment payable to the appellant and their son, and that he was invited to disagree with that decision if he desired; he has not done so, meaning that this is a contested appeal in name only.  If he had disagreed, the regulations governing contested appeals require the VA to inform the appellant of his disagreement, but absent the Veteran's disagreement, no further action was required on the part of VA.  As noted above, we have reviewed the question of adequate notice and we have held that under the circumstances of this case, both parties received adequate notice of the posture and substance of the case.

In conclusion, an effective date earlier than August 2005 for the award of increased apportionment to the appellant and her son, is not warranted.  There is no legal entitlement to an earlier effective date.  As such, the claim must be denied.


ORDER

An effective date earlier than August 2005 for a grant of increased apportionment benefits to the Veteran's wife and child must be denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


